Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2022, that includes a response to the Final Office Action mailed August 12, 2022, has been entered. Claims 1, 16-20, and 24 have been amended; claims 2-11 have been canceled; and no claims have been newly added. Claim 16 has been withdrawn. Claims 1, 12-15, and 17-24 are currently under examination. 
Withdrawal of Prior Claim Objections
Claims 17, 19, and 20 have been satisfactorily amended. Therefore, the objections to these claims presented in the Final Office Action mailed August 12, 2022 are hereby withdrawn.
Withdrawal of Prior Claim Rejections - 35 USC § 112(b)
Claim 24 has been satisfactorily amended. Therefore, the 35 USC 112(b) rejection presented in the Final Office Action mailed August 12, 2022 is hereby withdrawn. 
Withdrawal of Prior Claim Rejections - Obviousness-Type Double Patenting
A terminal disclaimer with respect to co-pending U.S. Patent Application No. 16/627,128 has been timely filed in compliance with 37 CFR 1.321(c) or 1.321(d), and signed in compliance with 37 CFR 1.321(b).
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18, 20-22, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 18, as now amended, stipulates in a wherein clause that “the pharmaceutical composition comprises tablets wherein the standard deviation in the tablet-to-tablet pemafibrate content is from 1 to 10%”. While the specification discloses that the pharmaceutical composition can be a tablet, and while Applicant did make multiple tablets to compare properties among the various individual tablets, Applicant does not have adequate support for a single pharmaceutical composition that necessarily comprises multiple tablets. 
This constitutes new matter.
Claims 20-22 and 24 depend from claim 18, and thus also include the new matter. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 12-15, and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa et al. (U.S. Patent Application Pub. No. 2010/0069433), in view of Doddaveerappa et al. (U.S. Patent Application Pub. No. 2011/0311625) and Takei et al. (J Pharmacological Sci. 2017; 133: 214-222).
Applicant Claims
Applicant’s elected subject matter is directed to a tablet comprising pemafibrate and sodium lauryl sulfate at a mass ratio of 1-200 parts sodium lauryl sulfate to 1 part pemafibrate; wherein the composition contains 0.1-0.4 wt% pemafibrate, and further contains 30-97 wt% lactose and 0.1-10 wt% magnesium stearate. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Takizawa et al. disclose a solid pharmaceutical dosage form, e.g. a tablet, comprising preferably 2-[3-[[N-(benzoxazol-2-yl)-N-3-(4-methoxyphenoxy)propyl]aminomethyl]phenoxy]butyric acid (i.e. pemafibrate, i.e. a fibrate PPARα agonist), and a carrier; wherein the carrier can comprise sodium lauryl sulfate, lactose, and a stearic acid salt (see e.g. paragraphs 0024, 0044, 0058, 0060, 0062, 0081, 0085). 
Doddaveerappa et al. disclose a solid pharmaceutical dosage form, e.g. a tablet, comprising 1-70 wt% fenofibrate (i.e. a fibrate PPARα agonist) and a carrier; wherein the carrier can comprise e.g. sodium lauryl sulfate, lactose, and magnesium stearate in the amounts of 0.0001-10 wt%, 30-50 wt%, and 0.1-5 wt%, respectively, and wherein the dosage form exhibits an improved dissolution and increased bioavailability of fenofibrate (abstract; paragraphs 0059, 0091-0093, 0095, 0097, 0098, 0139, 0151-0154). 
Takei et al. disclose that pemafibrate activates PPARα transcriptional activity more potently and selectively than classical PPARα agonists such as fenofibrate, and that pemafibrate is able to significantly reduce plasma triglyceride levels at a 200-fold lower concentration compared to fenofibrate (0.001% vs. 0.2%)
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Takizawa et al. do not explicitly disclose that the amounts of pemafibrate, lactose, and magnesium stearate are 0.1-0.4 wt%, 30-97 wt%, and 0.1-10 wt%, respectively, and that the weight ratio of pemafibrate to sodium lauryl sulfate is 1 to 1-200. These deficiencies are cured by the teachings of Doddaveerappa et al. and Takei et al.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Takizawa et al., Doddaveerappa et al. and Takei et al., outlined supra, to devise Applicant’s presently claimed tablet. 
Takizawa et al. disclose a solid pharmaceutical dosage form, e.g. a tablet, comprising preferably pemafibrate (i.e. a fibrate PPARα agonist) and a carrier; wherein the carrier can comprise sodium lauryl sulfate, lactose, and a stearic acid salt, for the purpose of e.g. treating hyperlipidemia. Since Doddaveerappa et al. disclose that improved dissolution and increased bioavailability of fenofibrate in a solid pharmaceutical dosage form, e.g. a tablet, can be achieved by employing 1-70 wt% fenofibrate (i.e. a fibrate PPARα agonist) with a carrier comprising e.g. sodium lauryl sulfate, lactose, and magnesium stearate in the amounts of 0.0001-10 wt%, 30-50 wt%, and 0.1-5 wt%, respectively; and since Takei et al. disclose that pemafibrate activates PPARα more potently and selectively than classical PPARα agonists such as fenofibrate, and that pemafibrate is able to significantly reduce plasma triglyceride levels at a 200-fold lower concentration compared to fenofibrate; one of ordinary skill in the art would thus be motivated to employ pemafibrate with a carrier comprising sodium lauryl sulfate, lactose, and magnesium stearate, in the amounts of 0.0001-10 wt%, 30-50 wt%, and 0.1-5 wt%, respectively, with the reasonable expectation that the resulting tablet, when administered to a patient in need thereof, will successfully treat hyperlipidemia. 
Doddaveerappa et al., in example 1, employs 145 mg fenofibrate per 754.5 mg tablet. Hence, the tablet contains about 20 wt% fenofibrate. As just noted, Takei et al. disclose that pemafibrate is able to significantly reduce plasma triglyceride levels at a 200-fold lower concentration compared to fenofibrate. Employing pemafibrate instead of fenofibrate in the said example, at a 200 fold lower concentration, would thus result in a pemafibrate concentration of about 0.1 wt%. Employing about 0.1 pemafibrate with e.g. 10 wt% sodium lauryl sulfate, the weight ratio of pemafibrate to sodium lauryl sulfate is about 1:100. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments filed November 10, 2022 have been fully considered but they are not found persuasive:
i) Applicant contends that while the claims are “open to additional components” they are not open to “a layered product as in Doddaveerappa”; that “the Doddaveerappa product is a core coated with the pemafibrate” and “the sodium lauryl sulfate comprises the product core onto which the pemafibrate is coated”, and thus “at no point is the pemafibrate and lauryl sulfate mixed together”; that “the problem solved by the present invention” is “a product having excellent homogeneity”, and “Doddaveerappa is silent on the solving this problem”. 
The Examiner, however, would like to point out the following:
1. First, Doddaveerappa is merely a secondary reference. Takizawa is the cited primary reference, and Takizawa discloses e.g. a tablet comprising a mixture of pemafibrate and one or more excipient(s), wherein the excipients can include sodium lauryl sulfate (see e.g. paragraph 0085). Tablets and other dosage forms comprising pemafibrate and an alkyl sulfate, such as sodium lauryl sulfate, are not new to the art. The Doddaveerappa reference was cited merely for leading one of ordinary skill in the art to the specific claimed amounts of pemafibrate and sodium lauryl sulfate to employ in the tablet. 
2. The instant claims are directed to “a pharmaceutical composition comprising an admixture of components A and B”, wherein components A and B are pemafibrate and sodium lauryl sulfate, respectively. The claims are exceedingly broad. While elements A and B must be in admixture in the composition, there is nothing in the claims that precludes the composition from having coatings or layers. There is nothing in the claims that precludes the admixture of pemafibrate and sodium lauryl sulfate from being in one layer and not another, or in the tablet core but not a coating. 
3. As already noted, supra, Takizawa, the cited primary reference, discloses e.g. a tablet comprising a mixture of pemafibrate and e.g. sodium lauryl sulfate. While Doddaveerappa does disclose a tablet comprising a core and a coating, in stark contrast to Applicant’s assertion, Doddaveerappa does not strictly require the fibrate and the sodium lauryl sulfate be separated, with the fibrate confined to the coating while the sodium lauryl sulfate is confined to the core, even if Doddaveerappa exemplifies such a tablet. On the contrary, Doddaveerappa expressly discloses that the fibrate can be included in the core as well (see paragraph 0091), and the various excipients, including sodium lauryl sulfate, can be included in the coating. If both the fibrate and the sodium lauryl sulfate are present in the core, they are in admixture. Indeed, Doddaveerappa provides that both the fibrate and the sodium lauryl sulfate can be in the core and the coating. 
ii) Applicant contends that “Tables 1-6 demonstrate the improvement in composition uniformity for the compositions with the recited component B as compared to the same composition without the component B”; that “the United States Pharmacopeia for a pharmaceutical composition at section 905…specifies the relative standard deviation (RSD) is not to exceed 6% to 7.8%”; and that “the compositions of the present invention either meet the RSD standard or are much closer to it that the compositions without these components”. 
The Examiner, however, would like to point out the following:
1. Applicant has not even established that Takizawa has any problems at all with composition uniformity. On the contrary, Takizawa is directed to tablets comprising elements A and B, just like Applicant’s claimed composition. Takizawa need not explicitly disclose that the presence of element B impacts the uniformity of the pemafibrate (i.e. element A) distribution. Indeed, if element B does have this effect on element A, the effect will be present in the Takizawa composition comprising A and B, whether or not Takizawa expressly mentions the effect. 
2. One of ordinary skill in the art is well aware of the strict standards outlined in e.g. the US Pharmacopeia that all pharmaceutical compositions must meet, from purity standards to RSD and so forth. This is so universally established and well known that the assumption is that any pharmaceutical composition, being a pharmaceutical composition, meets these standards, unless indicated otherwise. There is nothing in the cited prior art that would lead one of ordinary skill in the art to conclude that the pharmaceutical compositions disclosed therein do not meet the established standards for pharmaceutical compositions. 
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617